PER CURIAM.
We grant the petition for certiorari and quash the trial court’s orders which are the subject of the petition.
It was and will be incumbent upon the trial court to determine whether the subject engineering report and related items constitute work product; and, if so, whether respondent is nonetheless entitled to discovery of them pursuant to rule 1.280, Florida Rules of Civil Procedure. See Cotton States Mut. Ins. Co. v. Turtle Reef Assoc., Inc., 444 So.2d 595 (Fla. 4th DCA 1984). See also Waste Management, Inc. v. Southern Bell Tel. & Tel. Co., 544 So.2d 1133 (Fla. 4th DCA 1989); Scotchel Enter., Inc. v. Velez, 455 So.2d 1129 (Fla. 4th DCA 1984).
Therefore, we remand for further proceedings consistent with these authorities.
GLICKSTEIN, WARNER and POLEN, JJ., concur.